DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to applicant’s amendment, dated 10/12/2022, the examiner acknowledges the amendments to claims 21, 28, 29 and 35.  Claims 21-40 are pending.
Regarding the objection to the Specification as set forth in the Office Action mailed 07/13/2022, the objection was not addressed by the applicant and repeated below.
Regarding the objection to claims 29-32 as set forth in the Office Action mailed 07/13/2022, the examiner has considered applicant’s arguments in light of the amended claims and withdraws the objection.
Regarding the 35 U.S.C. 102(a)(1) rejection of claim(s) 1-28 and 33-40 as being anticipated by Chiu (US 2011/0075999), the examiner has considered applicant’s arguments in light of the amended claims and withdraws the rejection.
In applicant’s Remarks, the applicant argues that “Claims 29-32 were not addressed in the outstanding Office Action”.  The applicant further argues that a “new Office Action rejecting one or more of these claims cannot be made final.  The examiner notes that claims 29-32 were objected to in the last office action.  


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “Some embodiments include…” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-25, 28, 25, 26 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng, et al. (US 2014/0313582).
Regarding claim 21, Cheng discloses “an optical package (Fig. 9A, ref.# 902) defining an optical axis (paragraph 0016); and an actuator configured to move the optical package for image stabilization or for autofocus (abstract: focus-related and image stabilization-related), the actuator comprising: one or more coils (Fig. 9A, ref.# 930, 932, 934), wherein a coil of the one or more coils radially surrounds the optical axis (See Figure 9A), and a magnet array (Fig. 9A, ref.# 936a, 936b, 936c, 936d) having one or more sets of magnets vertically stacked along an optical axis of the optical package (See Figure 5A).”
Regarding claim 22, Cheng discloses “wherein: the one or more sets of magnets (Fig. 9A, ref.# 936a, 936b, 936c, 936d )are arranged at multiple sides of the optical package (See Figure 9A); the one or more coils (Fig. 9A, ref.# 930, 932, 934) include one or more autofocus coils and one or more OIS coils; the one or more autofocus coils are arranged between respective magnets of the one or more sets of magnets and the optical package; and the one or more OIS coils are arranged opposite the one or more autofocus coils with respect to the one or more sets of magnets.  (See Figures 6A, 6B)
Regarding claim 23, Cheng discloses “wherein the one or more coils radially surround the optical package.” (Fig. 9A, ref.# 930, 932, 934)
Regarding claim 24, Cheng discloses “wherein: the one or more sets of magnets comprise a respective upper magnet having a magnetic field aligned in a first direction inward toward the optical package; and the one or more sets of magnets further comprise a respective lower magnet having a magnetic field aligned in a second direction outward from the optical package.”  (Fig. 5A, ref.# 536a1, 536a2, 536a3)  
Regarding claim 25, Cheng disclose “wherein the one or more sets of magnets comprise: a respective upper magnet having a magnetic field aligned in a first direction; and a respective lower magnet having a magnetic field aligned in a second direction antiparallel to the first direction.  (Fig. 5A, ref.# 536a1, 536a2, 536a3)  
Regarding claim 28, Cheng discloses “an optical package defining an optical axis (paragraph 0003: lens; Fig. 2, ref.# 210); an image sensor (Fig. 2, ref.# 250) configured to capture an image based on light refracted through the optical package; and an actuator module for moving the optical package relative to the image sensor for at least one of optical image stabilization (OIS) or autofocus, the actuator module comprising: one or more coils (Fig. 9A, ref.# 930, 932, 934), wherein a coil of the one or more coils radially surrounds the optical axis, and a magnet array (Fig. 9A, ref.# 936a, 936b, 936c, 936d) having one or more sets of magnets vertically stacked along an optical axis of the optical package.”
Regarding claim 35, Cheng discloses “a camera (paragraph 0003: camera) comprising: an optical package (Fig. 2, ref.# 210) defining an optical axis, an image sensor (Fig. 2, ref.# 250) configured to capture an image based on light refracted through the optical package, and an actuator module (Fig. 2, ref.# 212) for moving the optical package relative to the image sensor for at least one of optical image stabilization (GIS) or autofocus, the actuator module comprising: one or more coils (Fig. 9A, ref.# 930, 932, 934), wherein a coil of the one or more coils radially surrounds the optical axis, and a magnet array (Fig. 9A, ref.# 936a, 936b, 396c, 396d) having one or more sets of magnets vertically stacked along an optical axis of the optical package; a display; and a processor (Fig. 1, ref.# 108) and a memory storing program instructions executable by the processor to cause the image to be displayed on the display (inherent for displaying images of camera).”
Regarding claim 36, Cheng discloses “wherein: the actuator module comprises a distal magnet array situated opposite the magnet array with respect to the optical package, and the distal magnet array comprises a distal lower magnet having a first polarity and a second distal upper magnet having a second polarity antiparallel to the first polarity.” (Figure 5A: N, S)
Regarding claim 39, Cheng disclose “wherein the one or more coils (Fig. 9A, ref.# 930,932, 934) include one or more autofocus coils that are situated between the optical package and the magnet array (Fig. 9A, ref.# 936a, 936b, 936c, 936d).”  

Allowable Subject Matter
Claims 26, 27, 29-34, 37, 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
December 13, 2022